Citation Nr: 1219320	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  11-24 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the loss of teeth.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The Veteran served on active duty from October 1954 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the Veteran's claim of entitlement to service connection for loss of teeth.  The Veteran submitted his notice of disagreement with this determination later in July 2010, and timely perfected his appeal in September 2011.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claim.  In his September 2011 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.

In this case, the RO has only adjudicated the Veteran's claim of entitlement to service connection for loss of teeth for compensation benefits.  The Board recognizes that a claim for compensation can contain an inferred claim for treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Further, the Veteran has stated that he cannot afford proper dental treatment.  As such, it is clear that he also requests entitlement to dental treatment.  The Board notes that, in claims for outpatient dental treatment, the appropriate Agency of Original Jurisdiction (AOJ) is actually a VA Medical Center (VAMC), rather than an RO.  Thus, in this instance, the Board fears that taking jurisdiction over an issue that has never been considered by the appropriate AOJ raises more than just due process concerns.

Consequently, the Board concludes that the matter of entitlement to outpatient dental treatment must be considered by the appropriate AOJ in the first instance.  As such, the Board requests that the RO refer this matter to the appropriate VAMC for consideration.


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The majority of the Veteran's teeth were removed during active duty service; the Veteran did not suffer tooth loss due to trauma, loss of substance of the body of maxilla or mandible without loss of continuity or disease such as osteomyelitis.


CONCLUSION OF LAW

The claim for service connection for loss of teeth for compensation purposes is without legal merit.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I.  Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a letter dated in September 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  This notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

In a case such as this where it appears that the Veteran's service treatment records are missing and presumed destroyed by the 1973 fire at the National Personnel Records Center, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Case law however, does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Despite numerous attempts by the RO, additional evidence regarding the Veteran's military record was not located.  The RO's actions constitute a "reasonably exhaustive search" of all available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The RO has satisfied the duty to assist the Veteran through its actions.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  Based on the actions of the RO, the Board concludes that VA's duty to assist has been satisfied.  The Veteran has not identified any outstanding VA or private treatment records that would assist in making a decision on his claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Board concludes a VA dental examination is not necessary.  As discussed more thoroughly below, the Board has presumed the competency and credibility of the Veteran's reports that his teeth were removed in service.  However, at no time has the Veteran alleged that the removal of his teeth in service was the result of dental trauma at that time.  Service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.  In light of the dispositive nature of the law in this case, the Board finds a VA examination and medical opinion would serve no useful purpose.  The facts are not in dispute.  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, no VA examination is necessary to decide this issue.  Cf. McLendon, 20 Vet. App. 79.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that during active duty service, the majority of his teeth were removed against his will and not the result of dental trauma.  As a result, he claims that he is entitled to compensation for his current dental condition.

Governing Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2011).  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2011).

Analysis

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for loss of teeth for compensation purposes, is not warranted.


The Veteran states that following his enlistment into the Army in November 1954, he was transported to Fort Dix, New Jersey where he was assigned to a basic training company for eight weeks.  Following his basic training, the Veteran stated that he was told to report to the Army dental office for an examination.  Following his examination, the Veteran reported that the Army dentist informed him that he had a gum infection which would cause the loss of most of his teeth.  As a result, he was told that all of his upper teeth and all but five small teeth on the bottom, which would be used to attach a bridge to his lower jaw, should be removed.  The Veteran reports that he disagreed with this prognosis and returned to his company.  One week later, the Veteran reports a soldier informed him that he was to be escorted to the Army dental office for the removal of his teeth.  The Veteran stated that this soldier stood guard with a rifle outside of the dental treatment room until the procedure was completed.  Thereafter, the Veteran returned to his company.  See Veteran's Statement, June 30, 2009.  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  Here, the Board finds the Veteran both competent and credible to report that which he experienced in service.  As such, the Board will assume that the Veteran's teeth were removed due to gum disease during his time in service.  Since his discharge from service, the Veteran states that he has spent large sums of money on dental care, but now that he is retired, he is not able to pay for these expenses.  The Veteran has not submitted any dental treatment records in association with his claim.  

While the Board is certainly sympathetic to the Veteran's difficulties associated with his dental condition, according to regulation, replaceable missing teeth are not considered disabling for VA disability compensation purposes.  See 38 C.F.R. § 3.381(a) (2011); see also 38 C.F.R. § 4.150 (2011).  Further, there is no evidence that the Veteran has tooth loss due to loss of body of the maxilla or mandible caused by in-service trauma or osteomyelitis.

As the Veteran essentially seeks service connection for replaceable missing teeth, and replaceable missing teeth can only be considered service connected for the purpose of establishing eligibility for outpatient dental treatment - and not for compensation purposes - the claim for service connection, for compensation purposes, must be denied.  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to service connection for the loss of teeth is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


